                                                     Sarah J. Odia




                                                     Ronald D. Green




                                     ORDER

     The parties' stipulation to extend time to respond to the complaint, Docket No. 7, is
GRANTED. Defendant must file its response to Plaintiff's complaint no later than January
14, 2019.

     IT IS SO ORDERED.
     DATED: January 3, 2019.



                                        _____________________________________
                                        NANCY J. KOPPE
                                        UNITED STATES MAGISTRATE JUDGE
